Citation Nr: 0001144	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-17 578	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Boston, Massachusetts



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for an innocently 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to May 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the RO.  



FINDINGS OF FACT

1.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for a psychiatric 
disorder and is so significant that it must be considered to 
fairly decide the merits of the claim, has been presented 
following the final RO decision in March 1996.  

2.  The veteran's claim of service connection for an 
innocently acquired psychiatric disorder is plausible.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the veteran's claim of service connection for an innocently 
acquired psychiatric disorder.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.156, 3.307, 3.309 (1999).  

2.  The veteran has present evidence of a well-grounded claim 
of service connection for an innocently acquired psychiatric 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 1981, the veteran submitted his original claim of 
service connection for a psychiatric disorder.  

In October 1981 and December 1981 decisions, the RO denied 
the veteran's claim of service connection for a nervous 
condition on the basis that the veteran's service medical 
records were negative for any complaints of or treatment for 
a psychiatric disorder.  The RO considered the service 
medical records which were negative for a psychiatric 
disorder.  The veteran was treated in January 1976 for a 
contusion of the right great toe.  He was excused from 
physical training that day and was instructed to take 
precautions when showering the next three days.  The RO also 
considered six reports of hospitalization for psychiatric 
problems, the first from August to September 1977.  The 
report from the first hospitalization noted that the veteran 
was treated for psychosis with drug intoxication, habitual 
alcoholism and adjustment reaction with adolescence.  
Subsequently the veteran was treated for schizophrenia.  
These decisions were not appealed.  

The Board, in a July 1995 remand found that the veteran had 
made an inferred claim for service connection for a 
schizophrenic disorder, undifferentiated type.  In a March 
1996 decision, the RO denied service connection for a 
schizophrenic disorder, undifferentiated type.  The RO 
considered current psychiatric treatment records, primarily 
for schizophrenia.  Also of record was a statement of Robert 
Gould, L.I.C.S.W., and Leon Nathan, M.D., who noted that the 
veteran's difficulties began at age 12; subsequent to these 
difficulties, the veteran was sent to a school for 
emotionally disturbed children but was sent home after three 
years because the school could not handle him; that the 
veteran was discharged from service because of disciplinary 
problems, primarily illegal drug use; and, according to the 
veteran's parents, he began "talking crazy" in 1977.  

The RO also considered the statements of a VA psychiatrist 
who opined that the veteran's long-standing mental illness 
had begun in service as a reaction to injuring his big toe.  
The psychiatrist stated that he elicited the veteran's 
medical history from the veteran and his mother who indicated 
that the veteran required 45 days of sick leave subsequent to 
his toe injury.  They stated that the veteran developed 
hallucinations and persecutory delusions during his sick 
leave, but was not given any psychiatric treatment.  This 
decision was not appealed.  

In April 1998, the veteran again claimed service connection 
for a psychiatric disorder.  In a September 1998 decision, 
the RO denied the veteran's reopened claim on the basis that 
the veteran had not submitted evidence material to the issue 
of whether the veteran's psychiatric disorder began in 
service or whether a psychosis became manifest within one 
year of service.  The RO considered medical records noting 
current psychiatric treatment and a letter from the VA 
psychiatrist who repeated his opinion that the veteran's 
psychiatric disorder had begun in service subsequent to his 
toe injury.  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by active service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.   

A final decision of the RO may not "thereafter be reopened 
or allowed, except as may otherwise be provided by 
regulations not inconsistent with" Title 38 of the United 
States Code.  38 U.S.C.A. § 7105(c).  The exception to these 
rules states that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. §§ 5108, 
7104(b).  Therefore, once a RO decision becomes final, the 
Board does not have jurisdiction to consider the previously 
adjudicated claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The 
Board is required to review all of the evidence submitted by 
an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For purposes 
of determining whether the evidence is new and material, the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).  

In connection with the efforts to reopen his claim, the 
veteran has presented a letter from a VA psychiatrist opining 
that the veteran's psychiatric disorder began in service in 
reaction to a toe injury.  This evidence is material.  See 
Hodge, supra.  The Board finds that this new evidence is so 
significant regarding the issue of whether the veteran's 
psychiatric disorder was incurred in service that it must be 
considered to decide fairly the merits of the claim.  Id.  
Thus, the claim is reopened.  

The process for reopening claims under the Federal Circuit's 
holding in Hodge, consists of three steps: the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999).  

With regard to the second step under Elkins, the Board must 
address whether the appellant has presented a well-grounded 
claim.  A claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The threshold question regarding this issue is whether the 
veteran has presented a well-grounded claim.  A well-grounded 
claim is one which is plausible.  If he has not, the claims 
must fail and there is no further duty to assist in the 
development of the claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

For a claim to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Although the veteran service medical records note one medical 
visit for his injured toe, not 45 days of sick leave, and 
subsequent treatment records and a discharge examination do 
not mention any psychiatric problems, the truthfulness of 
testimony offered by the veteran is presumed for the purposes 
of determining whether a claim is well grounded.  King at 21.  
The evidence currently before the Board includes medical 
evidence from a psychiatrist opining that the veteran's 
psychiatric disorder began in service.  

Hence, the veteran's claim meets the requirements set forth 
in Caluza.  Accordingly, the Board finds the veteran has 
presented a well-grounded claim of service connection for an 
innocently acquired psychiatric disorder.  



ORDER

As the reopened claim of service connection for a psychiatric 
disorder is well grounded, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

The Board notes that, since the veteran has been found to 
have submitted a well-grounded claim, VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a).  

The veteran claims that he was discharged from service due to 
psychiatric problems.  The Board notes that the record does 
not indicate why the veteran was discharged prior to the 
completion of his period of obligated service.  Therefore, 
the veteran's service personnel/administrative records need 
to be obtained before the Board can fully adjudicate this 
case.  Thus, the RO should make all attempts to locate these 
records and associate them with the claims folder.  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to this claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

The RO should afford the veteran a VA psychiatric examination 
to determine whether he has an innocently acquired 
psychiatric disability due to disease or injury which was 
incurred in or aggravated by service.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to obtain the veteran's service 
personnel/administrative file for review 
in connection with his claim.  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his psychiatric disorder 
since April 1998.  After securing the 
necessary release, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request and associate 
them with the claims folder.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and likely etiology of his claimed 
psychiatric disorder.  All special 
studies and tests should be undertaken.  
Based on his/her review of the case, the 
examiner should render an opinion as to 
the likelihood that the veteran has an 
innocently acquired psychiatric 
disability due to disease or injury which 
was incurred in or aggravated by service.  
The claims folder should be made 
available to the examiner prior to the 
examination.  

4.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claim.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

 



